OFF’ICE OF TSiE ATTORNEY    GENERAL     OF TEXAS




Wmrable     03~. ii. Sheppard
C;onptrGller 0P Publia Account8
Austin,  Ie%2s




                                            utng bieani~~8 for
                                             12s bQGkS.


                                         sration to the quea-
                                           LGtteF OP due;ast



                                     C8 dtWGGd   ldG&3llald  Of
                                      smith   OP SaI   Bnton3.0,
                                     on of Austin,     in con-



                              ien l-a,   of the  Revised   Stat-
                       deee not makika any specific    appropriz+
                      ould be construed as an appropriation,
                                     of the Coostltution,  t&e
                       ot h27e been Per s.mre titan tuo gears.
                     r, only alrthorizea the Clerks CP the
                     ala tG purchase additional    tar hooks
out Of .tAhe

            ‘8uclk expGmU.tures shall nGt exceed an-
     nually the specific     amounts af sach Pees a8-
     dYl.tic?na11pautlloriaed for such purpesa in
     tha General Appropriation     Act ef the Lo$s~J-
     tura mde bienially      for the support and malzl-
     tenance of the JuUciary      Dagwtment of thG
     state Gevverment .*
.